DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it cannot be determined if the pocket square in the second to last line is a functional or structural recitation.  The recitation defines the structure of the pocket square, which suggests it is a structural recitation; however, the preamble recites the pocket square functionally, which suggests it is a functional recitation.  For the purpose of examination, the pocket square is being treated as a functional recitation.
Claims 9-14 are rejected for depending from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bader (US 1600748 A).

As to claim 1, Bader discloses a tool (“Clip,” title) comprising:
an outer rod forming a closed loop (see annotated fig 2 below), having: a top edge (see annotated fig 2 below); and a bottom edge (see annotated fig 2 below); and an intermediate rod (one or both of the first and second intermediate rods in annotated fig 2 below) extending between a left edge of the outer rod and a right edge of the outer rod (left and right edges of the outer rod corresponding to left and right outer edges of fig 2).  

    PNG
    media_image1.png
    407
    673
    media_image1.png
    Greyscale


As to claim 2, Bader discloses the tool of claim 1, wherein at least one of the outer rod and the intermediate rod are adjustable (capable of being adjusted and intended to be adjusted; col 2 line 54-68 discloses adjusting the rod by springing it out of its normal position), thereby causing the tool to be adjustable in size.  

As to claim 3, Bader discloses the tool of claim 1, wherein the intermediate rod includes: a first intermediate rod (see annotated fig 2 above); and a second intermediate rod (see annotated fig 2 above).  

As to claim 4, Bader discloses the tool of claim 3, wherein the first intermediate rod and the second intermediate rod are substantially parallel to each other (fig 2).  



As to claim 6, Bader discloses the tool of claim 1, wherein the intermediate rod is formed integral with the outer rod (fig 2 and col 1 line 45).  

As to claim 7, Bader discloses the tool of claim 1, wherein at least one of the outer rod and the intermediate rod is composed of pliable material (spring wire as disclosed in col 1 line 35 is a material that is known to be pliable).  

As to claim 8, Bader discloses a tool (“Clip,” title) for securing a pocket square (capable of securing a pocket square, such as necktie N) comprising: a pliable outer rod forming a closed loop (see annotated fig 2 below; spring wire as disclosed in col 1 line 35 is a material that is known to be pliable), having: a substantially straight horizontal top edge (see annotated fig 2 below); and a curved U-shaped bottom edge (see annotated fig 2 below, which is curved into a u-shape at 5 and/ or 7); and a substantially straight pliable horizontal intermediate rod (one or both of the first and second intermediate rods in annotated fig 2 below) extending a horizontal distance between a left edge of the outer rod and a right edge of the outer rod (left and right edges of the outer rod corresponding to left and right outer edges of fig 2) and substantially parallel to the top edge of the outer rod (fig 2); wherein the pocket square is secured between at least the top edge and the intermediate rod (capable of being secured and intended to be secured, as shown in fig 1).  

    PNG
    media_image1.png
    407
    673
    media_image1.png
    Greyscale


As to claim 9, Bader discloses the tool of claim 8, wherein at least one of the outer rod and the intermediate rod are adjustable (capable of being adjusted and intended to be adjusted; col 2 line 54-68 discloses adjusting the rod by springing it out of its normal position), thereby causing the tool to be adjustable in size.  

As to claim 10, Bader discloses the tool of claim 8, wherein the substantially straight pliable horizontal intermediate rod includes: a first substantially straight pliable horizontal intermediate rod (see annotated fig 2 above); and a second substantially straight pliable horizontal intermediate rod (see annotated fig 2 above).  



As to claim 12, Bader discloses the tool of claim 8, wherein the intermediate rod is coupled to the outer rod (integrally coupled, see fig 2).  

As to claim 14, Bader discloses the tool of claim 8, wherein the intermediate rod is formed integral with the outer rod (fig 2 and col 1 line 45).  

As to claim 15, Bader discloses a method of securing a pocket square (necktie N) comprising: 12WO 2018/170261PCT/US2018/022631 providing a tool (“Clip,” title) including: an outer rod forming a closed loop (see annotated fig 2 below) having: a top edge (see annotated fig 2 below); and a bottom edge (see annotated fig 2 below); and at least one intermediate rod (one or both of the first and second intermediate rods in annotated fig 2 below) extending between a left edge of the outer rod and a right edge of the outer rod (left and right edges of the outer rod corresponding to left and right outer edges of fig 2); inserting a portion of the pocket square between a pair of rods selected from the outer rod and the at least one intermediate rod of the tool (fig 1); and positioning the combination of the tool and the pocket square within a pocket of a garment (fig 1, the pocket being the space between the hat H and hat band B of garment/ hat H).  

    PNG
    media_image1.png
    407
    673
    media_image1.png
    Greyscale

As to claim 16, Bader discloses the method of claim 15, wherein the portion of the pocket square is inserted between the top edge of the outer rod and the at least one intermediate rod (fig 1).  

As to claim 17, Bader discloses the method of claim 15, wherein the at least one intermediate rod includes an upper intermediate rod (see “first intermediate rod” in annotated fig 2 above) and a lower intermediate rod (see “second intermediate rod” in annotated fig 2 above); wherein the portion of the pocket square includes a first portion and a second portion (see annotated portion of fig 1 below); wherein the first portion of the pocket square is inserted between the top edge of the outer rod and the upper intermediate rod (see annotated portion of fig 1 below); and wherein the second portion of the pocket square is inserted between the bottom edge of the outer rod and the lower intermediate rod (see annotated portion of fig 1 below).  

    PNG
    media_image2.png
    621
    442
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US 1600748 A).

As to claim 18, Bader does not disclose the method of claim 15, further comprising: folding a corner of the pocket square before the step of inserting.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have folded the pocket square/ necktie N before inserting, for the purpose of stiffening the material of the pocket square to make it easier to insert, or to reduce the size of the pocket square so that it does not interfere with wearing the garment/ hat H.

As to claim 19, Bader does not disclose the method of claim 15, further comprising: after the step of inserting and before the step of positioning, folding free portions of the pocket square over at least one edge of the tool.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have folded the pocket square/ necktie N before inserting, for the 

As to claim 20, Bader does not disclose the method of claim 15, further comprising: before the step of inserting, laying the tool on the pocket square.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to lay the tool on the pocket square, for the purpose of comparing the size of the tool and pocket square to confirm the tool is large enough to receive the pocket square.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner did not attempt to call the applicant for an examiner’s amendment, because it is unclear if the applicant has representation.  There are no attorneys of record, suggesting the applicant is pro se; however, the correspondence address appears to be a law firm which suggests the applicant is represented.  Therefore, Examiner could not determine who should be contacted for an examiner’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar tools cited on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732